DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 16447237.
Claims 1-14 have been amended.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 

Response to Arguments
The Objection to claims 2-14 has been amended therefore the Objection has been withdrawn.
Applicant’s arguments (i.e., a particle accelerator wherein the particles consist of positive ions, negative ions, electrons, and protons) with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a particle accelerator random number generator including, among other limitations, “particle accelerator generates particles consisting of positive ions, negative ions, electrons, and protons”.  Applicant is respectfully reminded, for computer-implemented features, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”, see MPEP § 2161.01(1).
The Examiner notes that the pending claim 1 does not disclose how “the particles consisting of positive ions, negative ions, electrons, and protons are generated by the particle accelerator” and so does not provide the necessary written description support for pending claim 1.  According to Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, pending claim 1 itself does not provide an algorithm that performs the function “generating particles that consisting of positive ions, negative ions, electrons, and protons” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Furthermore, Applicant’s specification does not describe an algorithm that performs the function “generating particles that consisting of positive ions, negative ions, electrons, and protons” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  For example, Applicant’s specification discloses “Charged particles include positive ions, negative ions, electrons, and protons ....” Spec.¶0006.  However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  Applicant is also respectfully reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(1).
For these above reasons, claim 1 is rejected for lack of written description.  Dependent claims 2-14 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites the limitation “said particle accelerator generates particles consisting of positive ions, negative ions, electrons, and protons”.  It is unclear how the particles consisting of positive ions, negative ions, electrons and protons are generated by the particle accelerator.  According to the Applicant’s specification, ¶0006 discloses that charged particles include positive ions, negative ions, electrons, and protons.  Nowhere in the applicant’s specification discloses how the particles consisting of positive ions, negative ions, electrons, and protons are generated.  The metes and bounds of the claim are not clearly defined.  Therefore, the rejection of the claim for indefiniteness under 35 U.S.C. 112(b) is appropriate.
Dependent claims 2-14 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 20140287816) (hereinafter Homer) in view of Gorrell et al. (US 20070252089) (hereinafter Gorrell).
Regarding claim 1, Homer discloses a particle accelerator random number generator comprising: a particle accelerator (Homer: see figure 4 
    PNG
    media_image1.png
    508
    493
    media_image1.png
    Greyscale
 and paragraphs 0061-0062, “the device 400 comprising: a light source 405 for generating at least one single-photon within a light beam; and at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing detector signals; and control means 420, wherein the detectors 410, 415 for detecting single-photons each comprises at least one quantum dot 430, 435;”), wherein said particle accelerator generates particles (Homer: paragraphs 0061 and 0062, “generating at least one single-photon within a light beam”… “The apparatus is made up of a light source of photons, which produces a beam of photons”); and wherein said particle event detector detects events relating to said particles and outputs event output values corresponding to said detected events (Homer: paragraphs 0061-0063, “at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing detector signals; and control means 420, wherein the detectors 410, 415 for detecting single-photons each comprises at least one quantum dot 430, 435; and wherein the detectors are positioned at substantially equivalent but spatial different position of detection probability 470 of single-photons in the beam”… “the detector array is made up of two single-photon detectors, the apparatus will produce random binary numbers.”).
Homer does not explicitly disclose the following limitation which is disclosed by Gorrell, particles consisting of positive ions, negative ions, electrons, and protons (Gorrell: see figure 1 
    PNG
    media_image2.png
    579
    916
    media_image2.png
    Greyscale
; and paragraphs 0017, 0020, 0023-0025 and 0027-0028, “a charged particle beam 100 including charged particles 110 (e.g., electrons) is generated from a charged particle source 120. (The charged particle beam 100 can include ions (positive or negative), electrons, protons and the like. The beam may be produced by any source, including, e.g., without limitation an ion gun, a thermionic filament, a tungsten filament, a cathode, a planar vacuum triode, an electron-impact ionizer, a laser ionizer, a chemical ionizer, a thermal ionizer, an ion-impact ionizer)”).  
It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Gorrell, which teaches a charged particle beam that generates charged particles into the teaching of Homer to result in the limitations of the claimed invention.
One of ordinary skilled would be motivated to do so as incorporating Gorrell’s teaching would help providing a series of alternating electric fields to accelerate or decelerate charged particles (Gorrell: paragraph 0007).  In addition, both references each features that are directed to analogous art and they are directed to the same field of endeavor, such as, charged particle acceleration.  This close relation between both references highly suggests an expectation of success when combined.
Regarding claim 2, Homer as modified further discloses wherein said particle event detector comprises a linear detector, wherein particle angles of arrival correspond to output values for said detected events (Homer: paragraphs 0061-0063, “at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing detector signals; and control means 420, wherein the detectors 410, 415 for detecting single-photons each comprises at least one quantum dot 430, 435; and wherein the detectors are positioned at substantially equivalent but spatial different position of detection probability 470 of single-photons in the beam”… “the detector array is made up of two single-photon detectors, the apparatus will produce random binary numbers”).
Regarding claim 3, Homer as modified further discloses wherein said particle event detector comprises a cross-section detector wherein regions of said detector correspond to output values for said detected events (Homer: paragraphs 0013 and 0102, “The produced photons can severely interfere with the other components of the system in a single element single photon detector, and produce a significant crosstalk in an arrayed single photon detector”…“the resistivity or voltage across the first active layer may be measured. Regardless of which parameter is measured, a stepwise increase or decrease in the electrical output signal should be observed as photons are absorbed by the detector”).
Regarding claim 4, Homer as modified further discloses wherein said particle event detector comprises a return bounce angle detector (Homer: paragraphs 0076 and 0077, “The detector array can be placed perpendicularly to the beam. The plane of the detector array can also form an angle .alpha. different from 90 degrees with the beam propagation direction”).
Regarding claim 7, Homer as modified further discloses wherein particle event detection comprises detecting charged particles (Homer: paragraphs 0011 and 0062, “The apparatus is made up of a light source of photons, which produces a beam of photons. The beam illuminates an array of at least two single-photon detectors. A value is associated with each detector of this array. The detection of a photon in a given detector will yield one random number, whose value will be that associated with the detector.”).
Regarding claim 8, Homer as modified further discloses wherein particle event detection comprises detecting photons (Homer: paragraphs 0011 and 0062-0064, “The randomness of the true random number produced in this way stems from the wave-particle duality of the photons. The position of a photon in the beam is described by a wavefunction. This function can be used to calculate the spatial detection probability of a photon in the beam. If several single-photon detectors are placed on a plane perpendicular to the beam, their respective photon detection probability will be related to the value taken by the wavefunction at their location”).
Regarding claim 9, Homer as modified further discloses wherein said particle event detector comprises: a return bounce angle detector (Homer: paragraphs 0076 and 0077, “The detector array can be placed perpendicularly to the beam. The plane of the detector array can also form an angle .alpha. different from 90 degrees with the beam propagation direction”); wherein particles having a first return bounce angle correspond to a one, and particles having a second return bounce angle correspond to a zero (Homer: paragraphs 0063, 0067 and 0102, “If the detector array is made up of two single-photon detectors, the apparatus will produce random binary numbers. One detector will be associated with a value of "0" and the other detector with a value of "1".”).
Regarding claim 10, Homer as modified further discloses wherein said particle event detector comprises binary detector output (Homer: paragraphs 0063, 0070 and 0073, “detection of a single-photon in detector 430 will produce a true random number of binary value "0", for example, while detection of a photon in detector 435 will produce one of binary value "1".”).
Regarding claim 12, Homer as modified further discloses wherein said particle accelerator and said particle event detector dimensions are of nanometer-scale (Homer: paragraphs 0067-0069 and 0106, “there is a noticeable change in the current of the device as a single photon is absorbed, the change can be very small, typically, about 2 nano Ampere (nA).”).
Regarding claim 13, Homer as modified further discloses wherein said particle accelerator, said particle event detector, and said processing application comprise a unitary device (Homer: paragraphs 0061-0062, “the device 400 comprising: a light source 405 for generating at least one single-photon within a light beam; and at least two detectors 410, 415 each for detecting single-photons 450 within the beam thereby providing detector signals; and control means 420, wherein the detectors 410, 415 for detecting single-photons each comprises at least one quantum dot 430, 435;”).
Regarding claim 14, Homer as modified further discloses wherein said particle accelerator, said particle event detector, and said processing application are unitary, and comprise a deployable computing device (Homer: paragraph 0036, “The device 200 may also have a random number storage device 214 coupled to the processor 210 through the core chipset 202 at the south bridge 206. The random number storage device 214, instead of the RAM 212, may be used to store the true random numbers. The random number storage device 214 may be a mass storage device, such as a hard disk drive or flash drive, used in a general purpose computer that typically allows code and data to be read from and written to the mass storage device. However, in a gaming machine environment, modification of the gaming code stored on a mass storage device is strictly controlled and would only be allowed under specific maintenance type events with electronic and physical enablers required. Though this level of security could be provided by software, gaming computers that include mass storage devices preferably include hardware level mass storage data protection circuitry that operates at the circuit level to monitor attempts to modify data on the mass storage device and will generate both software and hardware error triggers should a data modification be attempted without the proper electronic and physical enablers being present.”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Gorrell, and further in view of Tahar et al. (US 20190070438) (hereinafter Tahar).
Regarding claim 5, Homer in view of Gorrell does not explicitly disclose the following limitation which is disclosed by Tahar, wherein said particle accelerator comprises a LINAC linear accelerator (Tahar: paragraphs 0006 and 0058, “ion accelerator includes a charged particle linear accelerator module and a pair of fixed field magnet assemblies”).  Homer in view of Gorrell and Tahar are analogous art because they are from the same field of endeavor, charged particle accelerator.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Homer in view of Gorrell and Tahar before him or her, to modify the system of Homer in view of Gorrell to include the linear accelerator of Tahar.  The suggestion/motivation for doing so would have been to accelerate a pulse of charged particles as a beam aligned along a first ray, parallel to the y axis (Tahar: paragraph 0058).
Regarding claim 6, Homer as modified discloses wherein said particle accelerator comprises a synchrotron circular accelerator (Tahar: paragraph 0057, “The orbits in this scheme are unstable and for this reason the quadrupole defocusing and focusing magnets, QD and QF, respectively, are used to trim the beams so that diverging particles are redirected to the proper direction. These QD and QF magnets are varied in time just like in a synchrotron accelerator, and add to the complexity of the system. Because of the time dependence of the field of the QD and QF magnets, e.g., the magnets must adjust their focusing strength to the energy of the particle”).  The same motivation to modify Homer in view of Tahar, as applied in claim 5 above, applies here.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Gorrell, and further in view of Wang et al. (US 20190378682) (hereinafter Wang).
Regarding claim 11, Homer in view of Gorrell does not explicitly disclose the following limitation which is disclosed by Wang, wherein said particle event detector comprises a calorimetric detector for uncharged particles (Wang: paragraph 0277, “a particle accelerator may propel charged particles at high speeds and energies. Charged particles may collide with materials or other particles and collision products may be detected by detectors. A detector may be configured to receive a particle. However, in a high-energy physics instrument, detectors may be configured such that particles pass through detectors. For example, a calorimeter may measure the energy that a particle loses as it passes through the calorimeter.”).  Homer in view of Gorrell and Wang are analogous art because they are from the same field of endeavor, particle accelerator.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Homer in view of Gorrell and Wang before him or her, to modify the system of Homer in view of Gorrell to include the calorimetric detector for uncharged particles of Wang. The suggestion/motivation for doing so would have been to filter out some charged particles having a certain level of energy (Wang: paragraph 0008).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art has been incorporated into the record and does not disclose, individually or in reasonable combination, the features disclosed in claims 15-20 as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below.
US 10978303 B1 Secure Permanent Integrated Circuit Personalization
US 10551514 B1 Directional Array With Alternating Short And Long Detectors
US 10523433 B1 Secure Intra-chip Hardware Micro-segmentation Using Charged Particle Beam Processing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431